Citation Nr: 1618110	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.S.



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1974 to September 1974 and from December 1974 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in August 2014.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to service.

2.  Tinnitus is etiologically related to service.

3.  Bilateral pes planus is etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2015).  As the Board is granting the claims, further discussion of the duties to notify and assist is not necessary.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.  He asserts that hearing loss and tinnitus had their onset during active duty service and have been present since separation.  At the August 2014 Board hearing, he indicated that he noticed problems with hearing loss and tinnitus "when I got out," but that he didn't seek treatment until recently.  See the Board hearing Transcript, page 18.  

The Veteran was afforded a VA examination in March 2012, which revealed a hearing loss disability for VA purposes.  Specifically, testing revealed pure tone thresholds of greater than 40 decibels at 4000 Hertz in each ear.  

His Form DD-214 shows that his military occupational specialty was combat engineer, which is listed in the Department of Defense's Duty Noise Exposure Listing as having a high probability of noise exposure.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  

The Veteran had two periods of active duty service.  Upon entrance into his first period of service, in May 1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
5
5
5
-
20

His separation examination in September 1974 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
-
25
LEFT
30
25
25
-
20

Upon entrance into his second period of service in December 1974, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
-
5
LEFT
10
10
10
-
5

His separation examination in December 1977 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
15
LEFT
5
5
5
30
5

With respect to claims of service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Although the audiometric findings at separation are below those required for a finding of hearing loss for VA purposes, they do indicate some degree of hearing loss.  

The March 2012 VA examiner opined that hearing loss and tinnitus are not related to service.  The rationale stated in part, "review of service records found multiple normal audiograms from enlistment to discharge, with no permanent threshold shifts noted at release from active duty...  There are not complaints of hearing loss or evidence of hearing loss during active duty, therefore the current loss is less likely than not due to service experiences."

Contrary to the examiner's opinion, service treatment records show several threshold shifts during active duty service, as demonstrated above.  As such, the Board finds the March 2012 examination to be of limited probative value as to the etiology of the current hearing loss and tinnitus.  More probative are the in-service audiometric findings, which indicate some hearing loss during service, and the Veteran's own statements as to the continuity of his hearing loss and tinnitus symptoms, which he asserts began during or shortly after active duty service.  

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed hearing loss and tinnitus are related to service.  The Veteran is competent to report when his symptoms of hearing loss and tinnitus began, and his separation examination shows some degree of hearing loss under Hensley.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2014).

Service Connection for Pes Planus

The Veteran contends that service connection is warranted for bilateral pes planus.  He asserts that the condition had its onset during active duty service and has been present since separation.  At the August 2014 Board hearing, he indicated that his foot problems began in service when he had to wear heavy boots for long periods of time, and that he had difficulty walking long distances after separation from service.  See the Board hearing Transcript, page 4.  He further testified that he never had problems with his feet prior to service.  Id., page 6.

A Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The Court in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

No pes planus is noted in his March 1974 report of medical examination, conducted upon entrance into his first period of active duty.  Thus, he is presumed to have been sound, with regard to his feet, upon entrance.  38 U.S.C.A. § 1111 (West 2014).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Service treatment records are silent for treatment or complaints of pes planus in service; however, mild pes planus is noted on his December 1974 report of medical examination.  

A VA examiner opined in September 2011 that "the Veteran was diagnosed with mild pes planus on his entry exam into the military in 1974...  The Veteran's pre-service bilateral pes planus was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness."  The examiner did not acknowledge that pes planus was diagnosed shortly after the Veteran's first period of service or consider whether the condition was incurred or aggravated during that time.

In this regard, the Veteran is competent to diagnose pes planus and to report continuous symptomology of that condition. " A layperson is competent to diagnose conditions that are observable by the five senses, including flat feet (pes planus)." Layno v. Brown, 6 Vet. App. 465, 469 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995).  In this case, the Veteran testified that he never had problems before service and indicated his foot problems began during service and continued since that time.  The December 1974 notation, just mere months after his separation from his first period of service, supports that the condition had its onset at some point between his entrance in May 1974 and December 1974.  There is no evidence that pinpoints the date of onset to the three months between his two periods of service.  There is, however, sworn testimony that the condition began during service.

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed pes planus is related to service.  The Veteran is competent to report when his foot condition began, and the December 1974 diagnosis supports that pes planus had its onset during his period of service.  There is no probative medical evidence against the claim that pes planus had its onset during the Veteran's first period of service.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for bilateral pes planus is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


